NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0625n.06

                                            No. 11-1312

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                                                                       FILED
                                                                                  Jun 15, 2012
UNITED STATES OF AMERICA,                        )
                                                 )                          LEONARD GREEN, Clerk
       Plaintiff-Appellee,                       )
                                                 )   ON APPEAL FROM THE UNITED
v.                                               )   STATES DISTRICT COURT FOR THE
                                                 )   EASTERN DISTRICT OF MICHIGAN
HENRY JAMES WOODBURY,                            )
                                                 )
       Defendant-Appellant.                      )
                                                 )


       Before: GUY and COOK, Circuit Judges; GRAHAM, District Judge.*


       COOK, Circuit Judge. Henry James Woodbury appeals his convictions, following a

conditional guilty plea, of conspiracy to possess with intent to distribute 50 grams or more of crack

cocaine, in violation of 21 U.S.C. §§ 846 and 841(a). The district court sentenced Woodbury to 240

months in prison.


       Woodbury pleaded guilty to the charge, admitting that he and a codefendant, Darnell Boyd,

distributed a total of 280 grams of crack cocaine. He acknowledged that, although his Sentencing

Guidelines imprisonment range was 151 to 188 months, he faced a statutory mandatory minimum

sentence of 240 months. Woodbury’s conditional plea retained his right to appeal the denial of his




        *
          The Honorable James L. Graham, United States Senior District Judge for the Southern
 District of Ohio, sitting by designation.
No. 11-1312
United States v. Woodbury


motion to suppress the results of the search of his apartment on South Jackson Street in Jackson,

Michigan. He waived his appellate rights in all other respects.


       Woodbury joined a motion to suppress filed by his codefendant Boyd. The suppression

motion argued that the search warrant for the South Jackson house was invalid because it purported

to support a search for the entire building when the South Jackson house was in fact a two-apartment

duplex. The motion contended that the two doorbells and two separate mailboxes outside the home’s

front door should have alerted the officers executing the warrant of its invalidity under the Fourth

Amendment “because the officers should have been immediately aware that [the home] contained two

apartments.” The motion elaborated on the interior layout that the officers encountered at the house,

explaining that the building’s entrance opened into a common hallway with one door leading to a

first-floor apartment and a stairway leading to a second-floor apartment. India Sims, a non-party,

owned the residence in question, and no aspect of the record disclosed that Boyd occupied either unit

at the address. The motion acknowledges that the property had just one address. And Exhibit C to

the Government’s Response to the motion to suppress describes the address as a “Residential

Building,” occupancy as “Single Family” and “Style” as “Duplex.”


       On appeal, Woodbury primarily relies upon this court’s opinion in Ramirez v. Webb, 835 F.2d

1153 (6th Cir. 1987), and the Supreme Court’s opinion in Maryland v. Garrison, 480 U.S. 79 (1987).

Garrison dictates a two-step analysis for challenges to the execution of a search warrant: 1) examine




                                                 2
No. 11-1312
United States v. Woodbury


the validity of the warrant itself, and 2) examine the reasonableness of the manner by which the

warrant was executed. See Garrison, 480 U.S. at 84.


       The search warrant at issue here withstands constitutional scrutiny because it specifies a

particular place to be searched: the residence at “XXX South Jackson Street,” described as “a two

story single family home.” The warrant extends to “all lock boxes or safes within said residence [and

a]ny and all out buildings, garages, and storage sheds located within the curtilage of the residence.”

The accompanying affidavit states that the probable cause for searching the residence stems from the

conduct of Woodbury’s co-defendant, Boyd. On two occasions over a six-day period, the affiant

detective performed undercover controlled buys of heroin from Boyd. During each of these buys, the

detective observed Boyd enter the residence through the front door and later walk out the front door

carrying a plastic sandwich bag containing “an off white chunky substance” that tests showed to be

cocaine. He then would sell that cocaine to the detective. Plainly, these observations supplied police

with probable cause to believe that the South Jackson Street residence contained contraband.


       Woodbury argues, however, that the police should have stopped the search and obtained a

more specific warrant once they discovered that the South Jackson Street residence contained two

living units. Woodbury is incorrect. The officers’ observations of Boyd provided them with probable

cause to believe that he obtained the cocaine from inside the house. That probable cause did not

dissipate once police realized that the interior of the house, which their investigation indicated was

a single-family residence, contained two living units. The critical fact remained: Boyd apparently


                                                  3
No. 11-1312
United States v. Woodbury


obtained illegal drugs from a residence owned and occupied by a third party located inside the front

door of “XXX South Jackson Street.” The warrant properly extended to separate structures within

the curtilage of the residence, and the police did not err in relying on the warrant to conduct a search

of the subunits within the residence itself.


       In both Ramirez and Garrison, upon which Woodbury relies, the courts affirmed the

reasonableness of the officers’ conduct. See Ramirez, 835 F.3d at 1158; Garrison, 480 U.S. at 88-89.

As the Garrison court explained, “the validity of the search of respondent’s apartment pursuant to a

warrant authorizing the search of the entire third floor depends on whether the officers’ failure to

realize the overbreadth of the warrant was objectively understandable and reasonable.” Garrison, 480

U.S. at 88. Here, the warrant was not even overbroad, because probable cause extended to the

entirety of the South Jackson Street property, including “all out buildings, garages, and storage

sheds.” The officers’ decision to continue their search despite the internal subdivision of the

residence into two units was, as in Garrison, “objectively understandable and reasonable.”


       If anything, the reasonableness of the police’s conduct in this case appears even stronger than

in Garrison, where the warrant provided for the search of both the person of Lawrence McWebb and

his “third floor apartment.” 480 U.S. at 80. Records available to the police in that case suggested that

McWebb was the sole occupant of the third floor. See id. at 86 n.10. During their search, the

investigating officers realized that the third floor of the building was divided into two apartments;

McWebb occupied one and Garrison, who was not a subject of the warrant, occupied the other. Id.


                                                   4
No. 11-1312
United States v. Woodbury


at 80. By contrast, the officers here had no reason to believe that Boyd resided at the South Jackson

Street residence at all; property records reflected ownership by a third party. All the police knew was

that Boyd had entered the house in the midst of a controlled buy and exited with illegal drugs in hand.

That sufficed to authorize a search of the entire property.


       The determinative issue is not whether the police could have handled the search differently

upon discovery of the division of the house. We decide only whether the warrant was constitutionally

valid and its execution constitutionally reasonable under the circumstances. The search warrant

described with sufficient particularity the place to be searched (the residence at “XXX South Jackson

Street”) and the items to be seized (controlled substances and related paraphernalia and proceeds).

The facts stated in the affidavit establish probable cause to search the residence and surrounding

curtilage. Under these circumstances, discovering upon execution that a “two story single family

home,” as specified in the warrant affidavit, contained two living units did not disturb the police’s

probable cause to search the entire property. The execution of the warrant thus did not violate the

Fourth Amendment.


       For these reasons, we affirm.




                                                   5
No. 11-1312
United States v. Woodbury


       GRAHAM, District Judge, concurring in part and dissenting in part. Although I agree with

the majority’s conclusion that the search warrant was supported by probable cause and was valid

when issued, I believe that this case should be remanded for an evidentiary hearing under Maryland

v. Garrison on the issue of whether the execution of the warrant was overbroad.




                                                6